Citation Nr: 0534927	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  03-26 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1971.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision issued by the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied a claim of entitlement to 
service connection for PTSD.  The veteran timely disagreed 
with the denial in August 2002.  After the RO issued a 
statement of the case (SOC) in August 2003, the appellant 
submitted a timely substantive appeal in September 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a December 2001 written statement, the veteran stated 
that, as generator mechanic, he went to several outlying 
bases routinely to check the generators.  He reported that 
there was mortar fire nearly every night.  He reported that 
someone in a nearby bunker got his throat cut one night.  He 
also reported that he did guard duty at those outlying bases.  

In March 2003, the RO sent an inquiry to the U.S. Armed 
Services Center for Unit Records Research (CURR) in an 
attempt to verify the in-service stressors alleged by the 
veteran in his written submission.  In April 2003, CURR 
responded that the information provided was insufficient for 
purposes of conducting meaningful research, noting that it 
required dates within 60 days of the stressor, specific 
locations, full name of casualties, other units involved, and 
the like.  In July 2003, the RO again requested information 
from CURR, and in August 2003, was again informed by CURR 
that the request was insufficient for research purposes.

The RO then issued an August 2003 SOC which advised the 
veteran that CURR determined that his stressors statements 
provided insufficient information to search for verification.  
Thereafter, in his September 2003 substantive appeal, the 
veteran stated that military finance records would disclose 
the dates on which he went to outlying bases, and that his 
unit's morning reports would show his temporary assignments.  
In February 2004, the RO requested that he provide 
additional, specific information.  In a statement submitted 
in June 2004, the veteran provided the name of an individual 
who was killed in the veteran's presence, identified by the 
veteran as Sgt. Evans.  In addition, the veteran provided 
descriptions of several additional stressors, but without 
dates.

In July 2004, the RO certified the claim to the Board.  
However, further development of the information supplied in 
the veteran's substantive appeal, as well as in his June 2004 
statement, is necessary prior to appellate review. 

Accordingly, the claim is REMANDED to the AMC/RO for the 
following action:

1.  The Defense Finance and Accounting 
Service should be contacted with the 
request that it provide any available 
leave and earning/pay statements 
documenting the appellant's receipt of 
hostile fire pay for service on the 
ground in Vietnam between September 2, 
1968 and September 9, 1969.  If the 
appellant's pay records do not support 
his receipt of hostile fire pay, or if no 
such records are available, a written 
statement to that effect should be added 
to the claims file.  If hostile fire pay 
is confirmed, further development based 
on the dates of such pay and the 
locations at which the veteran was 
assigned on those dates, to include 
obtaining unit records for the units to 
which the veteran was temporarily 
assigned, should be conducted. 

2.  An additional request for personnel 
records from the National Personnel 
Records Center (NPRC), to include any 
administrative records, performance 
records, or any other records which might 
show more precisely the veteran's units 
and dates of assignment, so that it may 
be determined when the veteran went from 
the HHB, 6th Battalion, 15th Artillery to 
the Service Battery, 6th Battalion, 15th 
Artillery, and then back to the HHB, as 
the dates of those changes are not listed 
on the personnel information of record, 
as the entry for the effective date of 
the assignment on the DA 20 is blank.  

If no information as to the dates of the 
veteran's assignment to the SvcBtry and 
then back to HHB, 6th Battalion is 
located, then the morning reports for 
HHB, 6th Battalion should be requested, 
in 60-days segments, until the date of 
the change in the veteran's assignment is 
located.  

Once the date of the veteran's attachment 
to the SvcBtry is known, the morning 
records for the SvcBtry should be 
obtained, in 60-days periods, until the 
information as to when the veteran 
transferred back to HHB, 6th Battalion, 
is located.  Then, the unit records for 
the SvcBtry, or its higher command, for 
the relevant period, should be obtained.  
If the unit records confirm that the 
veteran was at locations which came under 
fire during relevant periods during which 
the veteran was at such locations, then 
no further stressor corroboration is 
required.  

3.  If the information provided by 
morning reports and unit records does not 
corroborate stressors described by the 
veteran, the veteran should be asked to 
provide any additional details he may 
recall regarding the death of Sergeant 
Evans, including an approximate month, 
time of year, whether it was near the 
beginning of the veteran's tour in 
Vietnam or near the end, or any other 
detail the veteran may be able to 
provide.  

Once the locations to which the veteran 
was assigned have been located, including 
dates of temporary assignments as shown 
by unit records, and the veteran has 
supplied any additional details he may 
have regarding the death of Sergeant 
Evans, the AMC/RO should attempt to 
determine if any of the approximately 15 
individuals with the last name "Evans" 
and the rank of sergeant who were killed 
in Vietnam were killed during the 
veteran's tour of service in Vietnam at a 
location consistent with a location to 
which the veteran was assigned on the 
date of the death.

4.  If, and only if, a stressor or 
stressors is/are verified, the veteran 
should be afforded a VA psychiatric 
examination to determine if he has PTSD 
under the criteria in DSM IV, based on 
the verified stressor(s), and the 
information regarding the verified 
stressor(s) alone. Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of pertinent documents therein.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate testing should be undertaken 
in connection with the examination.  If 
PTSD is diagnosed, the doctor should 
fully explain why the stressor is 
considered sufficient under DSM-IV.  The 
physician should describe all findings in 
detail and provide a complete rationale 
for all opinions offered. 

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  Following completion of the 
foregoing, the claims folder should be 
reviewed to ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, if 
no stressor has been verified, the 
evidence should be reviewed to assure 
that adequate development was conducted.  
If a stressor or stressors was verified, 
the examination report should be reviewed 
to determine if the examiner has provided 
a response to all questions posed.  If 
not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2005).

7.  After the requested development has 
been completed, the AMC/RO should issue a 
new rating decision and readjudicate the 
merits of the claim.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

